DETAILED ACTION

Claim Objections
Claim 15 is objected to because of the following informalities:  “one or more than one lifting point” is awkward claim language.  The examiner suggests replacing this phrase with “one or more lifting points.”  Appropriate correction is required.
	Claim 16 is objected to because it recites “in-claim” in line 2.  This is a typographical error.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 and 5-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 6, 7 and 9 are improper product-by-process claims.  A claim may be a product or a process, but not both.  These claims are generally narrative and indefinite since they are replete with both structural and process type recitations.  For example in claim 1, “that receives and contains a pourable settable ballast material” is solely a process, since part b of the claim recites this material to be a “solid block.”  Recitations of both “pourable settable” and “solid” (i.e., already having set) regarding the same product are contradictory, since the states are different.  Similarly, the recitation of “when the barrier is being manufactured” is clearly a process.  A product is patentably distinguished by the product itself, not the manner in which the product was made.  Recitations following the “formed by folding” limitations in each of claims 6 and 9 are also narrative, indefinite, improper process type recitations.  
Claim 2 recites the cavity extending “at least substantially the length of the barrier” in lines 1-2.  It is unclear how the cavity could extend further than the length of the barrier, which is within the scope of this range, since the lower range (“at least”) is the length of the barrier.
Regarding claim 7, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 10 recites the broad recitation “at least 20,” and the claim also recites “typically at least 25” which is the narrower statement of the range/limitation. . The claim is considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim 11 recites the limitation "the height of the typical vehicle impact" and “the total height” in line 2 and 3, respectively.  There are insufficient antecedent basis for these limitations in the claim.  Additionally regarding the term “typical vehicle height,” this is a relative term which renders the claim indefinite. The term “typical vehicle height” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The claimed height is not properly defined and has no clear scope.
	Claim 12 recites “may be” in line 2.  It is unclear if the limitations that follow are or are not intended to be required, since this term denotes an optional recitation.
	Claims 17-20 are improper dependent claims.  The barrier of parent claim 1 includes a shell and solid block of material in the cavity.  Part a of claim 17 includes this barrier with part b reciting the step of pouring a material into the cavity.  Since the cavity of the barrier is filled with a solid material, the step of part b cannot be performed.  It is unclear if part a is intended to only be a process of forming a shell.  If so, it cannot depend from a product which is fully formed with additional structure already in place; particularly structure which inhibits a claim limitation.  Similar issues exist in dependent claims 18-20.
	This may not be a comprehensive list of indefinite issues, as the claims are replete with improper and sometimes contradicting recitations.  The claims are so indefinite as to preclude a proper examination on the merits.  The lack of rejections in view of the prior art is not an indication of allowable subject matter.

Response to Arguments
Applicant's arguments filed 25 April 2022 have been fully considered but they are  moot in view of the new grounds of rejection.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY S HARTMANN whose telephone number is (571)272-6989. The examiner can normally be reached 11-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Will can be reached on 571272-6998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GARY S. HARTMANN
Primary Examiner
Art Unit 3671



/GARY S HARTMANN/Primary Examiner, Art Unit 3671